 

A_O 24513 (Rev. 02/08/2(}19) Judgment in a Criminal Petty Case (Modifled) ' ` . n Page 1 of 1

UNITED sTATEs DIsTRiC'r CoURT
SOUTHER_N DISTRICT OF CALIFOR_NIA

United.States of America JUDGMENT IN A CRIMINAL CASE
V' (For Offenses Committed On or Afcer November 1, 1987)_
Crisanto _Marcos Ruiz-Garcia Case Number: 3:19`mj“21 187

Benj amin .,. ohee..s

Dej%ndant sAttorl/rey F g LE D

 

 

l `REGISTRA'I`ION NO. 83747298

 

 

 

 

THE_ DEFEND_ANT; - _ l\AR 0 3 2019
pleaded guilty _to count(s) 1 of Cornplaint CLERK u q nmm!`? CNJRT _
§ Was found guilty to count(S) - ‘ ;OUTHERN D'STR'C" OF CAL|FORN|A .

E`JE~!.J|Y

 

l after a plea of not guilty
Accordingly, the defendant 1s adjudged guilty of such count(s), Which involve the following offense(s):

 

 

Title & Sec`tion Nature of Offense Count Number§s!
8:1325. _ ILLEGAL ENTRY (Misdemeanor) - ' 1
|:| The defendant has been found not guilty on count(s) _ n _ .
l:l Count(s) . ' dismissed on the motion of the United States. _
IMPRISONMENT

l The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

t f . § z
l:l Tll\/[E SERVED _ h F' `_ days

 

§ Assessrnent: `$10` W_AIVED § Finel WAIVED

' § Court recommends USMS, lCE or DHS or other arresting agency return all property and all documents 1n
the defendant’ s possession at the time of arrest upon their deportation or removal
l:l Court recommends defendant be deported/removed With relative, - charged in case

 

 

IT IS ORDERED- that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change m the defendant' s economic circumstancesl

- Thursday, l\/lar_ch 7, 2019
) - Date of 1 position of Senten_ce_

. ,/
Recelved \\`§\\--~...1_1_,_1_ //

_»_~`

  

 

 

W” _ ' UWRAS]ZLE sTANLEMooNE
~ so ATES MAGISTRATEJUDGE

Clerl<’sOftice Copy _ _ l _ ' _3:19-mj_21187

 

